Citation Nr: 1212259	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  09-31 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to September 1974, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO confirmed and continued the denial of entitlement to service connection for PTSD from a December 2005 rating decision.

In a January 2011 decision, the Board reopened the Veteran's claim of entitlement to service connection for PTSD and remanded the reopened claim to the RO via the Appeals Management Center (AMC), in Washington, D.C., for additional development.  The Board specifically instructed the RO/AMC to complete the following development: to obtain records associated with the Veteran's evaluation in the mental health clinic on June 7, 1974, during his active service; to obtain a complete copy of the Veteran's VA treatment records pertaining to his PTSD from the South Texas VA Healthcare System, dated since July 2009; to obtain a copy of the Veteran's complete treatment records from Villa Rosa, dated in 1980 and 1981; and to schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed acquired psychiatric disorder.

The Board notes that the RO/AMC obtained the Veteran's June 1974 mental health treatment records, obtained his VA treatment records dated from June 2005 to July 2011, requested the Veteran's treatment records from Villa Rosa, for which a negative reply was provided, and scheduled the Veteran for a VA psychiatric examination in July 2011.  Accordingly, the Board finds that the RO/AMC substantially complied with the January 2011 remand directives and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The Veteran suffers from PTSD that was incurred in, or caused by, his active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he incurred PTSD as a result of traumatic and stressful experiences that he endured during his active service in Vietnam.  Specifically, he contends that his PTSD resulted from the following events: 1) while the Veteran was unloading a C-130 in Da Nang, Vietnam, enemy snipers began firing upon his unit, and while running back to support ground, an airman next to the Veteran was hit in the face by enemy fire, severely injuring the side of his face; 2) part of the Veteran's responsibilities while stationed in Vietnam was to load dead bodies into body bags and to tag them; 3) though the Veteran's unit was not directly involved in combat, it was often the target of enemy snipers; 4) the Veteran was told about enemy combatants trying to get on to base at night to kill American soldiers, and when another soldier set off a tear gas grenade in the barracks as a prank, the Veteran was awakened by a fellow soldier and was under the belief that they were being attacked by enemy combatants; and 5) the Veteran observed that a C-130 carrying POWs dressed in two-piece purple pajamas landed where he was stationed, and seeing the POWs made the Veteran feel angry and scared.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303 (2011).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2011).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

To establish entitlement to service connection for PTSD a Veteran must provide: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2011).  A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in- service stressor if they are consistent with the places, types, and circumstances of service. 

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision for this type of stressor requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and (2) that the Veteran's symptoms are related to the claimed stressor; and (3) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With respect to the Veteran's PTSD diagnosis, the record contains somewhat conflicting evidence regarding whether or not the Veteran has a current PTSD diagnosis.  In evaluating the Veteran's claim, the Board believes that a review of the Veteran's medical history with respect to PTSD will be valuable.  

The Veteran was first afforded a PTSD examination by a VA contracted psychiatrist in September 2005.  At that time, the Veteran reported that his mental health symptoms began in 1972.  He reported having suffered a traumatic experience in Vietnam in 1971.  Specifically, when unloading a C-130, snipers attacked the Veteran's unit causing the Veteran and his fellow servicemen to run for protection.  One of his fellow servicemen was shot, receiving serious injuries to the side of his face.  He reported that the spectacle was so impressive and tragic because it was a very young man.  He reported that he was not able to forget that incident and that the images kept coming back to him periodically.  He also reported having nightmares about the incident.  He reported that he was later transferred from Vietnam to Turkey and that he began having intense flashback episodes where he would start screaming, leading some of his friends to think he was crazy.  He additionally reported that although he was not supposed to be involved in combat while in Vietnam, his unit was frequently exposed to enemy fire, and he saw other soldiers who were wounded.  The examiner noted that the Veteran re-experienced his traumatic events through persistent and vivid recollections, and through persistent, recurring, distressing dreams, each occurring about two times per month.  The Veteran reported having trouble sleeping for 35 years.  He reported waking up from his sleep, sweating, feeling scared and having a sense of relief when he would find out that he was only having a nightmare.  He reported avoiding stimuli associated with the trauma, and having a sense of a foreshortened future.  He reported having a persistent, markedly diminished interest or participation in significant activities and a persistent feeling of detachment or estrangement from others.  He additionally reported experiencing irritability and outbursts of anger, hypervigilance, and difficulty concentrating.  Based on the examination, the psychiatrist diagnosed the Veteran with moderate PTSD and explained that the Veteran's traumatic experiences in Vietnam had led to his specific PTSD symptomatology. 

The Board observes that the PTSD symptoms noted by the September 2005 examiner are substantially similar to the symptoms noted in his VA treatment records dated from April 2005 to July 2011.  These treatment records further reveal that the Veteran was continually diagnosed with and treated for PTSD during that time frame.  

The Veteran was first treated for PTSD during an April 2005 VA psychiatric evaluation, when he requested assistance and counseling because of an increase in nightmares and night sweats related to his experiences in Vietnam.  He reported to the VA psychiatrist that those specific symptoms began about three to four months previously, but that he had been having major problems since he returned from Vietnam in the 1970s, and that his symptoms recently increased in severity.  He denied being in combat, but he did report being under continuous sniper fire while working flight lines.  He reported being upset about unloading the bodies of dead soldier.  He particularly remembered that a fellow serviceman had his face shot off.  He reported that his family complained about him isolating himself too much.  He reported avoiding crowds, experiencing irritability, mostly at work, and experiencing depression at work.  He further reported that he averaged six hours of sleep at night and that his motivation was low.  The VA psychiatrist noted that the Veteran's symptoms were consistent with PTSD related to combat trauma experiences during the Vietnam War.  In June 2005, the Veteran reported to the same VA psychiatrist that his nightmares and insomnia were increasing in severity.  He additionally reported experiencing increased flashbacks.  He was again assessed with having PTSD.

During the pendency of his claim, the Veteran was repeatedly seen at the VA outpatient PTSD clinic for follow-up consultations, where he continually reported substantially the same PTSD symptoms.  During a November 2007 consultation with his regular treating nurse practitioner, he reported struggling with PTSD symptoms such as intrusive thoughts, nightmares, and avoidance behaviors, such as having only minimal interaction with coworkers.  He additionally reported experiencing irritation, hyperarousal, and problems with sleep.  He was assessed with having PTSD.  He subsequently reported nearly identical symptoms during follow-up consultations with the same nurse practitioner in July 2008 and November 2008.  In a February 2009 consultation, the Veteran reported that some of his PTSD symptoms, such as nightmares and hyperarousal, were decreasing in severity.  At each consultation, the Veteran was assessed with having PTSD.

Based on the assessments provided by the VA contracted psychiatrist during the September 2005 PTSD examination and the assessments provided by the Veteran's treating VA psychiatrist and nurse practitioner, as noted in the Veteran's VA treatment records, the Board finds that the Veteran has a current PTSD diagnosis.  In reaching this determination, the Board notes that it is charged with the duty to assess the credibility and weight given to evidence when adjudicating a claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has held that the Board has the responsibility to do so.  See Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In this regard, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

In this regard, the Board observes that a subsequent VA PTSD examination, dated in July 2011, provided inconclusive evidence regarding the Veteran's current PTSD diagnosis.  During the examination, the examiner noted that the Veteran had a history of treatment for PTSD and that he had a history of misconduct during his active service, including an Article 15 citation for failure to appear at an appointed place of duty.  The examiner noted that the Veteran had a lengthy history of alcohol and substance abuse.  The examiner then noted the Veteran's PTSD symptoms, including his irritability, suspicious attitude, his poor sleep patterns, and his impaired recent memory.  The examiner further noted the Veteran's report of military trauma, including witnessing a fellow service member who was shot in the face, running from rocket attacks, being afraid when a fellow serviceman threw a tear gas grenade into the barracks, and being afraid of Viet Cong prisoners attacking him in his barracks at night.  

Following examination of the Veteran, the examiner diagnosed the Veteran with alcohol dependence and with a mood disorder, not otherwise specified.  The examiner maintained that the Veteran reported having symptoms suggestive of PTSD, but that she had concerns about the veracity of his report, and she noted that his symptoms may also be better accounted for by alcohol dependence rather than PTSD.  She noted that he did not describe any intense psychological distress or physiological anxiety symptoms in response to trauma cues, and that he did not demonstrate any emotional or physical reactivity when recounting events in Vietnam.  The examiner further noted that the Veteran endorsed more unusual experiences than the typical person, but that there was no clear indication of an attempt to exaggerate the extent of his psychopathology.  

The examiner provided the opinion that it was less likely than not that the Veteran had any acquired psychiatric disorder with an onset during service or that was caused by or a result of active service.  The examiner rationalized this opinion by explaining that the Veteran was not diagnosed with PTSD during the examination due to concerns about the veracity of his self-report and the likelihood that factors other than military service have significantly contributed to his mood disturbance, substance problems, and functional difficulties.  He did report exposure to traumatic events in Vietnam that would meet the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV) stressor criteria and involved fear of hostile military activity.  Additionally, he has been reasonably consistent as to the nature of his in-service stressors over time and between different evaluators and consistently diagnosed with PTSD by several mental health professionals.  The examiner, however, noted that many of the mental professionals did not have access to the Veteran's service treatment records (STRs) which reflect data contrary to a PTSD diagnosis, and it was unclear whether the Veteran's service records were considered in previous diagnoses.  The examiner additionally noted that there was inconsistency between the Veteran's reports of in-service difficulties reflecting his misconduct and those found in his STRs.  Further, she noted that while the Veteran reported having been treated in 1981 for psychiatric symptoms, that treatment reports were not available for review and the evidence of record only shows that he began receiving treatment simultaneous with his PTSD claim.  The examiner then noted that the Veteran acknowledged continued heavy alcohol use and that substance abuse may mimic symptoms of PTSD in terms of anger control, insomnia, avoidance, social withdrawal, and nightmares.  The examiner noted that her report was not intended to conclude with certainty that the Veteran did not have PTSD as a result of experiences in service, but that she could not provide a diagnosis at the time due to her noted concerns.  

In weighing the medical evidence of record, the Board has found that the multiple PTSD diagnoses provided by a VA psychiatrist, a psychiatrist with whom VA has contracted, and a VA nurse practitioner have provided evidence sufficient to find that the Veteran has a current PTSD diagnosis.  Although the July 2011 VA examiner provided the opinion that she could not reach the conclusion that the Veteran had a PTSD diagnosis at that time, she did acknowledge that the Veteran's reported in-service trauma was sufficient to satisfy the DMS-IV stressor criteria.  Additionally, the Board notes that the Veteran provided a statement in March 2010 indicating that while he does consume alcohol on the weekends during social activities, he is careful to avoid alcohol abuse, and that he has been clean and sober from substance abuse for at least 10 years, contrary to what the July 2011 VA examiner noted.  Accordingly, based on this evidence, the Board will afford greater probative value to the September 2005 PTSD examination report and VA treatment records indicating that the Veteran has PTSD based on the trauma that he experienced during his service in Vietnam, and the continuing VA treatment records revealing that the Veteran's PTSD symptomatology and diagnoses has been consistent through to the pendency of his current claim.

The Board observes that the Veteran's claim for service connection for PTSD is based on a fear of hostile military activity.  As a result of the July 2010 amendments made to 38 C.F.R. § 3.304(f), the Veteran need not provide evidence to verify his alleged in-service stressors in order to satisfy his claim, but that he must demonstrate a link, established by medical evidence between his current PTSD and his in-service fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3) (2011).  

Based on a careful consideration of the evidence of record, as applied to the amended regulations, the Board finds that the foregoing evidence demonstrates the required link under 38 C.F.R. § 3.304(f)(3).  In reaching this conclusion the Board observes that the Veteran has consistently reported that his experiences in Vietnam, such as undergoing sniper fire, seeing a fellow serviceman who received severe injuries to his face from sniper fire, being afraid of Viet Cong prisoners attacking him while asleep, and experiencing substantial fear when a fellow service member through a tear gas grenade into the barracks, have led to the development of his PTSD symptoms.  Further, as demonstrated by the September 2005 PTSD examination, provided by a VA contracted psychiatrist, and the April and June 2005 treatment provided by a VA psychiatrist, the Veteran's PTSD symptoms have consistently been found to be related to his experiences during the Vietnam War.  These findings support the conclusion that the Veteran's traumatic military experiences were sufficient to support a PTSD diagnosis and that his PTSD symptoms were, in fact, related to his reported experiences during his Vietnam service, satisfying the requirements of 38 C.F.R. § 3.304(f)(3).  Moreover, even though the July 2011 VA examiner did not provide a PTSD diagnosis, she did conclude that the Veteran's reported experiences in Vietnam were sufficient to satisfy the stressor criteria in accordance with the DSM-IV and were in fact related to a fear of hostile military activity.  

Finally, the Board finds that the Veteran's claimed traumatic experiences are consistent with the places, types, and circumstances of his service.  He has documented service in Vietnam.  He has credibly reported undergoing sniper fire while working along flight lines, seeing a serviceman who had be shot in the face, and fearing an attack by Viet Cong on his barracks at night.  Based on his service in Vietnam and his military occupational specialty as an air cargo specialist, the Board finds these reports of traumatic experiences to be credible, as it is reasonable to believe that the Veteran would have incurred enemy sniper fire while working flight lines and to have seen servicemen who had been shot, and to fear an enemy attack on his barracks at night. 

In sum, the Board finds that the Veteran has met the required criteria to establish service connection for PTSD.  The foregoing evidence has demonstrated a link, established by medical evidence, between the Veteran's currently diagnosed PTSD and his in-service fear of hostile military activity.  Moreover, the Veteran has consistently reported that his experiences in active service, as noted previously, have led to his PTSD symptoms.  The September 2005 PTSD examination report and VA treatment records dated from April 2005 to July 2011 reveal that the Veteran has consistently been diagnosed with PTSD by a VA psychiatrist and a psychiatrist with whom VA has contracted, and that his symptom continued through to the current appellate period and were confirmed by subsequent diagnoses made by a VA nurse practitioner.  Further, these reports and treatment records have assessed the Veteran's traumatic experiences as sufficient to support a PTSD diagnosis and that his PTSD symptoms are related to these reported traumatic experiences.  Finally, the Veteran's claimed traumatic experiences are consistent with the places, types, and circumstances of his service.  Therefore, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran and his claim of entitlement to service connection for PTSD is granted.  See 38 C.F.R. § 3.102 (2011).

As a result of its decision to grant the claim of entitlement to service connection for PTSD, the Board finds that any failure on the part of VA to notify and/or develop this claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), cannot be considered prejudicial to the Veteran.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


